DETAILED ACTION
This office action is in response to the RCE filed on 12/30/2021.
Claims 1-20 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gummaraju (U.S. Patent 8,707,314).
Regarding claim 9, Gummaraju discloses a method for executing instructions by parallel process units of a processor, the method comprising: for a first window of time, characterizing sets of instructions executed by a processor pipeline having the parallel processing units [col. 6, lines 9-63; the system receives kernels of instructions and characterizes them]; determining, based on the characterizing, a set limit sets of instructions for a second window of time, the second window of time subsequent in time to the first window of time [col. 6, lines 9-63; col. 7, lines 16-27; col. 8, lines 32-49; a kernel’s profile is used for subsequent executions of that kernel]; and based on the determined set limit, provisioning sets of instructions to be executed at the processor pipeline during the second window of time [col. 6, lines 9-63; col. 7, lines 3-27; col. 8, lines 32-49; the kernels are paired with processing units based on their profiles].
Regarding claim 10, Gummaraju discloses the method of claim 9, wherein determining the set limit for the second window includes determining the set limit based on execution times of sets of instructions sharing a same set identifier in the first window [col. 6, lines 9-63; col. 7, lines 16-27; col. 8, lines 32-49; a kernel’s profile is used for multiple invocations of that kernel].
Regarding claim 11, Gummaraju discloses the method of claim 9, wherein the set manager is to provision the plurality of sets of instructions based on a quality of service parameter for at least one of the plurality of sets of instructions [col. 7, lines 16-28].
Regarding claim 13, Gummaraju discloses the method of claim 9, wherein the set manager is to provision the plurality of sets of instructions based on a power setting for the processor [col. 7, lines 16-28; the kernels are provisioned based on power consumption criteria].
Regarding claim 14, Gummaraju discloses the method of claim 9, wherein the set manager is to provision the plurality of sets of instructions based on a throughput setting for the processor [col. 7, lines 16-28; the kernels are provisioned based on performance criteria].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gummaraju in view of Johnson (U.S. Patent Application Publication 2018/0089881).
Regarding claim 12, Gummaraju does not explicitly disclose that the kernels are provisioned based on a context switch time associated with the kernels. However, Johnson discloses a system similar to that of Gummaraju in which kernel characteristics are used to determine how the kernels are executed on one or more GPUs. Johnson further discloses [paragraph 0143] the use of a context switch time for the purpose of more efficiently scheduling the kernels on the GPUs. Such operation would therefore have been obvious in the system of Gummaraju.

Allowable Subject Matter
Claims 1-8 and 15-20 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “determine and apply a set limit comprising a number of instructions to be executed at the processor pipeline during a second window of time subsequent to the first window of time based on the characterization”.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. With regard to claim 9, applicant argues for subject matter recited in claim 1 that is not actually recited in claim 9. The arguments are therefore not persuasive with respect to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183